Citation Nr: 0014784	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-48 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a left shoulder surgical repair, currently rated 
as 20 percent disabling.  

2.  Entitlement to an increased rating for post-operative 
residuals of a laminectomy of the lumbosacral spine, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran an increased (compensable) 
rating of 10 percent for his service connected left shoulder 
disability, and denied an increased rating for a lumbosacral 
spine disability, currently rated as 40 percent disabling.  
The veteran filed a timely notice of disagreement regarding 
these rating determinations, and this appeal was commenced.  

The veteran's appeal was initially presented to the Board in 
June 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In the course of the veteran's appeal, he has been granted 
increased ratings, of less than 100 percent, for his service 
connected disabilities of the left shoulder  and lumbosacral 
spine.  Since there has been no clearly expressed intent on 
the part of the veteran to limit his appeal to entitlement to 
a specified disability rating, and these grants are for less 
than the maximum possible rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, this issue remains in appellate status.



FINDINGS OF FACT

1.  Prior to May 4, 1998, the veteran's left shoulder 
disability resulted in abduction limited to 70º, and flexion 
limited to 80º.  

2.  The veteran underwent prosthetic surgical repair of his 
left shoulder on May 4, 1998.  

3.  The veteran's chronic post-operative residuals of his May 
1998 left shoulder surgery include severe pain, painful 
motion, and weakness of the left shoulder joint.  

4.  The veteran's disability of the lumbosacral spine results 
in pronounced impairment, with characteristic pain, absent 
ankle jerk, and other neurological findings.  


CONCLUSIONS OF LAW

1.  An increased rating, in excess of 20 percent, is not 
warranted for the veteran's left shoulder disability, for the 
period prior to May 4, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5200-5203 (1999).  

2.  An increased rating, to 50 percent and no higher, is 
warranted for the veteran's left shoulder disability, for the 
period beginning July 1, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5051, 5200-5203 (1999).  

3.  An increased rating, in excess of 60 percent, is not 
warranted for the veteran's post-operative residuals of a 
lumbosacral laminectomy.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285-5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in April 1994 for increased ratings 
for service connected disabilities of the lumbosacral spine 
and left shoulder.  He alleged that these disabilities had 
increased to a sufficient degree such that increased ratings 
were warranted.  

A VA orthopedic examination was afforded the veteran in May 
1994.  Regarding his low back, he reported recurrent low back 
pain, especially with activity.  A remote history of physical 
therapy and surgery of the low back was noted, but he has 
undergone no recent medical treatment for the low back since 
that time.  His left shoulder functioning began to decline 
approximately 4-5 years ago.  The veteran is right-hand 
dominant.  He receives medication and physical therapy for 
his left shoulder disability at a local VA medical center.  
Examination of the left shoulder revealed a well-healed 
surgical scar, and sensation equal to the right shoulder.  
Reflexes and strength of the left shoulder were within normal 
limits as well.  Range of motion testing of the left shoulder 
revealed 0-132º flexion, 0-143º abduction, full internal 
rotation, and 45º external rotation.  An arthrogram of the 
left shoulder revealed no evidence of a significant rotator 
cuff tear, but considerable degenerative spur formation was 
evident.  Objective evaluation of the lumbosacral spine 
revealed a well-healed surgical scar, and no tenderness with 
palpation.  He had forward flexion to 90º, and extension to 
44º.  Bilateral rotation was to 30º, and lateral flexion was 
to 30º bilaterally.  X-rays of the lumbosacral spine revealed 
a compression fracture of the first lumbar vertebrae, with 
reduced height.  Disc spurring, reduced intervertebral 
spaces, and degenerative changes were also noted along the 
lumbosacral spine.  

The RO considered this medical evidence and issued a July 
1994 rating decision awarding the veteran a compensable 
rating of 10 percent for his left shoulder disability.  The 
disability rating for his lumbosacral spine disability was 
maintained at 40 percent.  The veteran responded with a 
September 1994 notice of disagreement, initiating this 
appeal.  A September 1994 statement of the case was provided 
him, and he in turn filed a November 1994 VA Form 9 
substantive appeal, and a personal hearing was requested 
before a hearing officer at the RO.  

The veteran, accompanied by his spouse, testified on his own 
behalf at a November 1994 personal hearing at the RO.  He 
reported chronic low back pain for which he takes pain 
medication on a regular basis.  The low back pain radiates 
into his left leg, and causes numbness in this extremity.  He 
occasionally uses a back brace when his symptoms are 
sufficiently severe.  He must be careful not to lift boxes at 
his work, and must limit his activities because of his low 
back disability.  Regarding his left shoulder, he reported 
difficulty reaching up or out with his shoulder, as his range 
of motion was limited.  He also reported numbness and 
tingling which radiates down from the left shoulder into his 
hand.  Both his left shoulder and low back disability impede 
his performance at his current job, and he was considering 
quitting due to his physical disabilities.  

VA medical records demonstrate that the veteran has sought 
outpatient treatment for his lumbosacral spine and left 
shoulder disabilities since the early 1990's.  Clinical 
notations from March 1994 reflect range of motion of the left 
shoulder to be 120º abduction and 130º forward flexion, with 
no crepitus or weakness with movement.  Degenerative joint 
disease of the left shoulder was diagnosed, and pain 
medication was prescribed.  He continued to seek VA medical 
care on a regular basis for his low back and left shoulder 
disabilities.  

A new orthopedic examination was afforded the veteran in 
August 1997.  This evaluation was performed by a private VA 
contract examiner.  The veteran reiterated his prior history 
of left shoulder and low back pain and limitation of motion.  
Range of motion testing of the left shoulder revealed 80º 
flexion, 70º abduction, 20º external rotation, and 45º 
internal rotation, all with a moderate degree of pain.  His 
left shoulder strength was described as very poor.  The 
examiner suggests that fatigability could result in 
additional limitation of motion, but did not quantify the 
range of motion loss.  Range of motion testing of the low 
back revealed less than 15º forward flexion, less than 10º 
extension, 10º left lateral flexion, and 15º right lateral 
flexion.  

A private orthopedic evaluation was afforded the veteran in 
April 1998.  Physical inspection revealed a well-healed 
surgical scar across the left shoulder, and severe atrophy of 
the deltoid muscle.  Crepitus with active and passive motion 
of the shoulder was also noted.  Muscle strength of the left 
shoulder was 4/5 when compared to the right, and no sensory 
or circulatory deficits were noted.  Osteoarthritis of the 
left shoulder was diagnosed.  Various treatment options were 
discussed with the veteran, and surgical repair of the left 
shoulder was recommended.  A left shoulder arthroplasty was 
performed on the veteran in May 1998, without complications, 
and he was thereafter begun on a program of rehabilitation.  

The RO considered this additional medical evidence and issued 
a February 1999 rating decision awarding the veteran an 
increased rating, to 20 percent, for his service connected 
left shoulder disability.  The veteran's claim was then 
forwarded to the Board.  The Board in turn issued a June 1999 
remand for additional medical development.  

A new VA medical examination was afforded the veteran in July 
1999.  According to the veteran, his 1998 surgical repair of 
his left shoulder resulted in some decreased joint pain, but 
he continued to experience left shoulder weakness and 
limitation of motion.  He continued to receive physical 
therapy for this joint.  The left shoulder was without 
swelling, heat, or redness, and there was no locking with 
motion.  However, the joint was easily fatigued, according to 
the veteran, and he used medication for his joint pain.  
Range of motion of the left shoulder was 94º abduction, 85º 
flexion, 45º internal rotation, and 47º external rotation, 
all with pain described by the veteran as severe.  Results 
were essentially the same at the point of fatigue.  A Y-
shaped surgical scar was evident.  Strength of the left upper 
extremity, including grip strength, was noted to be very 
weak.  However, no circulatory or neurological deficits were 
noted.  X-rays of the left shoulder revealed a left shoulder 
prosthesis, and some spurring of the clavicle.  The final 
diagnosis was status, left shoulder replacement, and his 
functional ability was noted to be very limited, with pain.  

In an August 1999 rating decision, the RO awarded the veteran 
service connection, with a compensable initial rating of 10 
percent, for a surgical scar of the left shoulder.  The 
veteran's disability rating for his left shoulder was 
continued at 20 percent, with a temporary total (100 percent) 
rating assigned for a one year convalescence period ending 
July 1, 1999.  Thereafter, his disability rating for his left 
shoulder was to resume at 20 percent.  

A new VA orthopedic examination was afforded the veteran in 
October 1999.  He reported a history of recurrent low back 
pain, for which he takes medication.  He does not use a cane, 
back brace, or other such device, but walks with a limp.  A 
scar was present across the lumbosacral spine, but he was 
without tenderness or deformity.  Range of motion testing 
revealed 64º forward flexion, 15º extension, 40º right 
lateral flexion, 45º left lateral flexion, 45º right lateral 
rotation, and 55º left lateral rotation.  The results were 
essentially similar at the point of fatigue.  Flexion, 
extension, and lateral flexion all resulted in pain with 
motion.  Strength of the lower extremities was within normal 
limits, and pulses were normal.  Reflexes were also normal.  
X-rays confirmed a compression fracture, spondylolisthesis, 
and osteophytes of the lumbosacral spine.  The examiner 
confirmed the presence of weakened movement of the left 
shoulder and low back.  However, there was no incoordination 
or decrease in function due to fatigability in either the low 
back or left shoulder.  

The RO considered the evidence of record and issued a 
February 2000 rating decision awarding the veteran an 
increased rating of 60 percent for his service connected 
disability of the lumbosacral spine.  His disability rating 
for his left shoulder was continued at 20 percent, and his 
claim was returned to the Board.  




Analysis

The veteran seeks increased ratings for his service connected 
disabilities of the left shoulder and lumbosacral spine.  A 
claim for an increased rating for a service connected 
disability is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the 
veteran has alleged an increase in the severity of his 
service connected disability, his claim is well grounded, and 
the VA's statutory duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain, pain on use, excess fatigability, 
weakened movement, and/or incoordination.  


I. Increased rating - Left shoulder disability

The veteran seeks an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.  For the 
reasons to be considered below, an increased rating, to 50 
percent and no higher, is warranted for the veteran's left 
shoulder disability, effective from July 1, 1999, onward.  
For the time period prior to his May 4, 1998, surgery of the 
left shoulder, an increased rating, in excess of the 20 
percent already awarded, is not warranted.  

At the time the veteran initiated his claim in April 1994, 
his left shoulder disability was rated under Diagnostic Code 
5203, for impairment of the clavicle or scapula.  However, 
the maximum schedular rating available under this diagnostic 
code is 20 percent, which has already been awarded the 
veteran.  Nevertheless, his claim may also be considered in 
light of other, potentially more analogous diagnostic codes.  
See 38 C.F.R. § 4.20 (1999).  

According to the evidence of record, the veteran's left arm 
is his non-dominant, or minor, upper extremity.  Diagnostic 
Code 5200, for ankylosis of the scapulohumeral articulation 
process, rates favorable ankylosis of the scapulohumeral 
joint with abduction to 60 degrees, reaching the mouth and 
head, as 20 percent for the minor arm.  Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent evaluation.  Unfavorable ankylosis with abduction 
limited to 25 degrees is assigned a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).  

Additionally, Diagnostic Code 5201, for limitation of motion 
of the arm, awards a 30 percent rating for motion of the arm 
limited to 25º from the side, and a 20 percent rating for 
motion of the arm to midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  



While the medical evidence of record demonstrates some 
limitation of motion of the left shoulder, it is not of 
sufficient severity to warrant an increased rating in excess 
of 20 percent.  VA clinical notations from March 1994 reflect 
range of motion of the left shoulder to be 120º abduction and 
130º forward flexion, with no crepitus or weakness with 
movement.  When examined in May 1994, the veteran had 
abduction of the left shoulder to 143º, and extension to 
132º.  By his August 1997 VA examination, his left shoulder 
abduction had fallen to 70º, with 80º flexion.  Nevertheless, 
at no time prior to the veteran's May 1998 left shoulder 
surgery was his abduction of the left shoulder reduced to 
25º, which would warrant a 30 percent rating under Diagnostic 
Code 5201.  Likewise, with abduction of at least 60º, the 
veteran's limitation of motion of the left shoulder equates 
to favorable ankylosis under Diagnostic Code 5200, which 
warrants only a 20 percent rating.  38 C.F.R. § 4.71a, 
(1999).  

When evaluating the veteran in August 1997, a VA examiner 
stated that excess fatigability of the left shoulder could 
result in additional limitation of motion, but he did not 
quantify such impairment in terms of reduced range of motion.  
As the Board may not rely on its own medical judgment in 
adjudicating claims, an increased rating for the veteran's 
disability of the left shoulder is not warranted under the 
factors discussed by the Court in DeLuca.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Diagnostic Code 5202, for impairment of the humerus, offers 
the potential for a disability rating in excess of 20 
percent, based on nonunion or fibrous union of the joint.  
However, VA X-rays and arthrograms of the left shoulder taken 
prior to May 1998 demonstrate only osteoarthritis and 
degenerative spur formation in the left shoulder, without 
evidence of either nonunion or fibrous union of the humeral 
joint.  Thus, an increased rating in excess of 20 percent is 
not warranted under Diagnostic Code 5202.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (1999).  



Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left shoulder disability has itself 
required only one period of hospitalization during the 
pendency of this appeal, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) for the time period prior to May 
1998 is not warranted at this time.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected left shoulder disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

As is noted above, the veteran's left shoulder was surgically 
repaired in May 1998, and a prosthesis was installed.  
Prosthetic replacement of the shoulder joint is rated under 
Diagnostic Code 5051, which awards a temporary total (100) 
rating for one year following implantation of the prosthesis, 
and thereafter assigns a rating based on the impairment of 
the joint.  A 50 percent evaluation is warranted for chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to Diagnostic Codes 5200 and 5203, with a minimum rating of 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (1999).  

The RO has already afforded the veteran the required 
temporary total rating for one year following implantation of 
the prosthesis.  The remaining question for consideration is 
the appropriate left shoulder disability rating for the 
period from July 1, 1999 forward.  For the reasons to be 
discussed below, a 50 percent rating, for chronic residuals 
of a prosthetic replacement of a minor shoulder joint, is 
warranted.  



According to the post-operative medical evidence, the veteran 
continues to maintain some range of motion of the left 
shoulder, including abduction to 94º and flexion to 85º, but 
this movement is accompanied by severe pain, according to the 
July 1999 VA medical examination report.  The examiner also 
noted that strength, including grip strength, of the left 
upper extremity was "very weak," and despite the May 1998 
surgical repair of the left shoulder, the "functional 
results are very limited with pain," in the words of the VA 
medical examiner.  

In light of 38 C.F.R. §§ 4.3 and 4.7, the veteran's chronic 
post-operative residuals, characterized by painful motion and 
left shoulder weakness, are sufficiently severe as to warrant 
a 50 schedular rating under Diagnostic Code 5051, for the 
post-operative, post-convalescence period beginning July 1, 
1999.  This percentage represents the maximum schedular 
rating available under that diagnostic code.  

While the veteran's service connected left shoulder 
disability may also be considered by analogy to other 
diagnostic codes regarding the shoulder joint, only 
Diagnostic Code 5202, for impairment of the humerus, provides 
for a schedular rating in excess of 50 percent.  However, in 
order to qualify for such an increased rating, a loss of the 
head of the humerus (flail shoulder) must be demonstrated; 
the medical evidence is negative for such bone loss in the 
present case.  Hence, an increased rating in excess of 50 
percent is not warranted under Diagnostic Code 5202.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).  Likewise, 
because the veteran has already been awarded in excess of the 
maximum schedular rating for limitation of motion of the arm 
due to shoulder disability, consideration of additional 
impairment due to pain, pain on use, weakened movement, 
incoordination, etc., as outlined by the Court in DeLuca, is 
not warranted at the present time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left shoulder disability has itself 
required only the May 1998 period of hospitalization, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left shoulder disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the medical evidence of record supports an 
increased rating, to 50 percent, for the veteran's left 
shoulder disability, effective from July 1, 1999 forward.  An 
increased rating in excess of 20 percent is not warranted for 
the veteran's left shoulder disability for the time period 
prior to May 4, 1998, the date of the implantation of his 
left shoulder prosthesis.  


II. Increased rating - Lumbosacral spine

The veteran seeks an increased rating for his service 
connected post-operative residuals of a lumbosacral 
laminectomy, currently rated as 60 percent disabling under 
Diagnostic Code 5293, for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 60 percent rating 
represents the maximum schedular rating available under 
Diagnostic Code 5293; however, the veteran's claim may also 
be considered under other diagnostic codes for disabilities 
of the spine.  See 38 C.F.R. § 4.20 (1999).  

Only Diagnostic Code 5285, for residuals of fractures of the 
vertebrae, and 5286, for ankylosis of the spine, offer 
schedular ratings in excess of 60 percent for spinal 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-86 
(1999).  Diagnostic Code 5285 requires cord involvement, 
confinement to bed, or the need for long leg braces in order 
to warrant a total rating.  The medical evidence of record 
does not reflect symptomatology.  No involvement of the 
spinal cord has been noted by either VA or private medical 
examiners, and the veteran is not bedridden, as he retains 
some ability to ambulate, albeit with a limp.  Additionally, 
no leg braces or other walking devices are required.  
Likewise, no medical examiner has suggested the veteran has 
such limitation of motion of the lumbosacral spine as to 
equate to unfavorable ankylosis of the lumbosacral spine.  
Hence, a total rating is also not warranted under Diagnostic 
Code 5286.  

Because the veteran has already been awarded in excess of the 
maximum schedular rating for limitation of motion of the 
lumbosacral spine, consideration of additional impairment due 
to pain, pain on use, weakened movement, incoordination, 
etc., as outlined by the Court in DeLuca, is not warranted at 
the present time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability has 
itself required no recent periods of hospitalization during 
the pendency of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability of the 
lumbosacral spine is unusual, or causes marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, in excess of 60 percent, for the 
veteran's disability of the lumbosacral spine.  



ORDER

1.  An increased rating, in excess of 20 percent, for the 
veteran's service connected post-operative residuals of a 
left shoulder surgical repair, is denied for the period prior 
to May 4, 1998.  

2.  An increased rating, to 50 percent and no higher, is 
awarded for the veteran's service connected post-operative 
residuals of a left shoulder surgical repair, with prosthetic 
implant, for the period beginning July 1, 1999.  

3.  An increased rating, in excess of 60 percent, is denied 
for the veteran's service connected post-operative residuals 
of a lumbosacral laminectomy.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

